                  Case 1:21-cv-01208-TNM Document 1 Filed 05/04/21 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLUMBIA


  VERONICA SANCHEZ

                     Plaintiff,
                                                              Civil Action No. ________________
             vs.


  LYFT, INC., et al.

                     Defendant.


                                         NOTICE OF REMOVAL

             Defendant Lyft, Inc. (“Lyft”), by and through its counsel, Kathryn E. Bonorchis and Lewis

  Brisbois Bisgaard & Smith LLP, hereby files this Notice of Removal pursuant to 28 U.S.C. §§

  1332(a), 1441(b) and1446. In support of this Notice, the following facts are relied upon:

                                  Complaint and Timeliness of Removal

        1.           On or about March 18, 2021, Plaintiff Veronica Sanchez, filed a Complaint in the

Civil Division of the Superior Court of the District of Columbia, Civil Action No. 2021-CA-000856.

A copy of the Complaint is attached as Exhibit A. Plaintiff’s Complaint alleges negligence and

negligent hiring, training and supervision, and seeks $2,000,000.00 in damages.

        2.           Lyft was served with the Summons and Complaint on April 5, 2021.This notice of

removal is timely pursuant to 28 U.S.C. § 1446(b) which provides a defendant 30-days from receipt of

the summons and complaint by proper service to remove to federal court. This notice of removal is

being filed within the 30-day time period set forth in the statute.

                                           Diversity Jurisdiction

             3.      Lyft removes this case based on federal diversity jurisdiction under 28 U.S.C.

  § 1332, and it may properly be removed to this Court pursuant to 28 U.S.C. § 1446(a).

  4826-4017-6816.4                                    1
                  Case 1:21-cv-01208-TNM Document 1 Filed 05/04/21 Page 2 of 4




        4.             Based upon allegations in the Complaint, Defendant Lyft is informed and believes

thatPlaintiff is a citizen of the State of New Mexico.

        5.             At all relevant times, including at the time of the alleged injury and at the time

Defendant filed his Complaint, Defendant Lyft was a Delaware corporation with a principal place of

business located in the State of California.

        6.             Based upon allegations in the Complaint, Defendant Lyft is informed and believes

that Defendant David A. Mihalic is a citizen of the State of Montana.

        7.             Based upon allegations in the Complaint, Defendant Lyft is informed and believes

that Defendant Samuel Kendrick is a citizen of the State of Washington.

             8.        Plaintiff’s Complaint demands judgment in the amount of $2,000,000.00. On the

  basis of the allegations in the Complaint, Defendant is informed and believes that the amount in

  controversy exceeds $75,000.00, exclusive of costs and interest.

             9.        Removal of this case is proper under 28 U.S.C. §1441 and 28 U.S.C. §1332,

  because complete diversity of citizenship exists between the Plaintiff and Defendants, and the

  amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of costs and

  interest.

        10.            Defendant Lyft filed an Answer to Plaintiff’s Complaint on April 26, 2021.

        11.            Defendant Lyft is informed and believes that the remaining Defendants have not yet

been served.

                                                Venue is Proper

        12.          Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and 28

  U.S.C. § 1446(a), because Plaintiff is subject to personal jurisdiction in this judicial district, this

  is the judicial district in which the Superior Court of the District of Columbia resides and, on

  4826-4017-6816.4                                      2
               Case 1:21-cv-01208-TNM Document 1 Filed 05/04/21 Page 3 of 4



  information and belief, a substantial part of events giving rise to this lawsuit occurred in this

  judicial district.

                            Service of Notice on Plaintiff and Superior Court

        13.          Defendant Lyft will promptly serve a copy of this Notice on Plaintiff and will

promptly file a copy with the clerk of D.C. Superior Court. Upon service of this Notice on Plaintiff,

Defendant will file a Notice of Proof of Service with this Court.

        14.          Defendant Lyft has sought no similar relief with respect to this matter.

        15.          In compliance with 28 U.S.C. § 1446(a), true and correct copies of all “process,

pleadings, and orders” on file in the state court action are included in the attached Exhibit A.

           WHEREFORE, this Civil Action is properly removed from the Superior Court of the

  District of Columbia pursuant to 28 U.S.C. §1441 and 28 U.S.C. §1332.

           Respectfully submitted this 3rd day of May, 2021 by,




                                                     /s/ Kathryn E. Bonorchis
                                                     Kathryn E. Bonorchis, Bar # 977709
                                                     Lewis Brisbois Bisgaard & Smith, LLP
                                                     100 Light Street, Suite 1300
                                                     Baltimore, MD 21202
                                                     Kathryn.Bonorchis@Lewisbrisbois.com
                                                     Telephone: 410.525.6409
                                                     Attorneys for Defendant Lyft, Inc.




  4826-4017-6816.4                                    3
             Case 1:21-cv-01208-TNM Document 1 Filed 05/04/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 4th day of May, 2021, a copy of the foregoing Notice

of Removal was sent via CM/ECF, to:

         Kenneth M. Trombly, #199547
         Noah S. Trombly, #1657567
         Daniel S. Singer, #1011357
         1825 K. Street, N.W.
         Suite 1150
         Washington, D.C. 20006
         202-887-5000
         kmt@tromblylaw.com
         dsinger@tromblylaw.com
         ntrombly@tromblylaw.com
         Attorneys for Plaintiff

                                             /s/ Kathryn E. Bonorchis
                                            Kathryn E. Bonorchis




4845-4361-0087.1
